Action to recover damages for personal injuries, and for property damages, arising out of a collision between the automobile of defendant and that of plaintiff Garhart, in which the infant plaintiff was a passenger. Verdict was for these plaintiffs. Judgment, insofar as it is in favor of plaintiff Lester A. Garhart, unanimously affirmed, without costs. Judgment, insofar as it is in favor of the infant plaintiff, reversed on the facts, and as to said plaintiff the action is severed and a new trial granted, costs to appellant to abide the event, unless within ten days from the entry of the order hereon the guardian ad litem of said infant plaintiff *1063stipulates to reduce the verdict in favor of the infant plaintiff to the sum of $2,000, in which event the judgment, as so reduced, is unanimously affirmed, without costs. The verdict in favor of the infant plaintiff is excessive. Nolan, P. J., Carswell, Johnston, Wenzel and MacCrate, JJ., concur.